Citation Nr: 0622544	
Decision Date: 07/31/06    Archive Date: 08/10/06

DOCKET NO.  04-01 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for obesity as 
secondary to service-connected pes planus.

2.  Entitlement to service connection for gastric ulcers, to 
include as secondary to herbicide exposure.

3.  Entitlement to service connection for fatigue/chills, to 
include as secondary to herbicide exposure.

4.  Entitlement to service connection for onychomycosis, 
claimed as brittle nails, to include as secondary to 
herbicide exposure.

5.  Entitlement to service connection for twitching and 
suspension of breath while sleeping, to include as secondary 
to herbicide exposure.

6.  Entitlement to service connection for soft tissue sarcoma 
of the right ankle, to include as secondary to herbicide 
exposure.

7.  Entitlement to service connection for lupus, to include 
as secondary to herbicide exposure.

8.  Entitlement to service connection for a ganglion cyst of 
the left ankle.

9.  Entitlement to service connection for bilateral hearing 
loss disability.

10.  Entitlement to service connection for acne keloidalis 
nuche, to include as secondary to herbicide exposure.  

11.  Entitlement to service connection for chloracne, to 
include as secondary to herbicide exposure.

12.  Entitlement to service connection for psychiatric 
disability, to include as secondary to herbicide exposure.

13.  Entitlement to service connection for headaches, to 
include as secondary to herbicide exposure.

14.  Entitlement to service connection for hair loss, to 
include as secondary to herbicide exposure.

15.  Entitlement to service connection for abnormal bone 
growth of the jaw, to include as secondary to herbicide 
exposure.

16.  Entitlement to service connection for fibromyalgia, to 
include as secondary to herbicide exposure.

17.  Entitlement to service connection for low back 
disability, to include as secondary to herbicide exposure.

18.  Entitlement to an increased rating for bilateral pes 
planus, currently evaluated as 30 percent disabling.

19.  Entitlement to a higher initial rating for diabetes 
mellitus with erectile dysfunction, currently evaluated as 20 
percent disabling.

20.  Entitlement to an increased rating for hypertension, 
currently evaluated as 10 percent disabling.

21.  Entitlement to a higher initial rating for chronic left 
knee strain, currently evaluated as 10 percent disabling.

22.  Entitlement to a higher initial rating for chronic right 
knee strain, currently evaluated as 10 percent disabling.

23.  Entitlement to a higher initial rating for residuals of 
a ganglion cyst, right wrist, currently evaluated as 10 
percent disabling.

24.  Entitlement to a compensable evaluation for a ganglion 
cyst of the left wrist.

25.  Entitlement to a compensable evaluation for a ganglion 
cyst of the right ankle.

26.  Entitlement to a higher initial rating for diabetic 
retinopathy, evaluated as 10 percent disabling from April 19, 
2001, and noncompensably disabling prior to that date.

27.  Entitlement to special monthly compensation based upon 
loss of use of a creative organ.

28.  Entitlement to an effective date prior to December 4, 
1997, for the grant of service connection for chronic right 
knee strain.

29.  Entitlement to an effective date prior to December 4, 
1997, for the grant of service connection for chronic left 
knee strain.

30.  Entitlement to an effective date prior to April 28, 
2000, for the grant of service connection for diabetes 
mellitus with erectile dysfunction.

31.  Entitlement to an effective date prior to April 28, 
2000, for the grant of service connection for diabetic 
retinopathy.

32.  Entitlement to an effective date prior to February 26, 
2001, for the grant of an increased disability evaluation for 
bilateral pes planus.

33. Entitlement to an effective date prior to February 26, 
2001, for the grant of a compensable disability evaluation 
for a ganglion cyst scar of the right wrist.

34.  Entitlement to an effective date prior to February 26, 
2001, for the grant of a total rating due to individual 
unemployability resulting from service-connected disabilities 
(TDIU).

35.  Entitlement to an effective date prior to February 26, 
2001, for the grant of Dependents' Education Assistance 
(DEA).


REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney at 
Law


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty for more than 11 years, to 
include from April 1970 to January 1972 and from March 1979 
to October 1985.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of rating decisions rendered by the Columbia, South 
Carolina, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The issues of entitlement to service connection for a 
ganglion cyst of the left ankle, bilateral hearing loss 
disability, acne keloidalis, chloracne, psychiatric 
disability, headaches, hair loss, abnormal bone growth of the 
jaw, fibromyalgia, and a low back disability, as well as the 
claims for higher initial evaluations for diabetic 
retinopathy and right knee disability and earlier effective 
dates for the grant of TDIU and DEA benefits, are addressed 
in the REMAND that follows the order section of this 
decision.


FINDINGS OF FACT

1.  The veteran's obesity was not caused or worsened by a 
disease or injury.

2.  The veteran has no current disability manifested by 
gastric ulcers.  

3.  The veteran has no current disability manifested by 
fevers and/or chills.

4.  The veteran's current onychomycosis, claimed as brittle 
nails, was not present during active service and is not 
etiologically related to service, to include the veteran's 
exposure to herbicides in service.

5.  The veteran has no current disability manifested by 
twitching and suspension of breath while sleeping.  

6.  The veteran has no current soft tissue sarcoma of the 
ankle.  

7.  The veteran's lupus was not present during active service 
and is not etiologically related to service, to include the 
veteran's exposure to herbicides in service.

8.  The veteran's pes planus is not more than severe.  

9.  The veteran's diabetes mellitus has not necessitated 
regulation of his activities during the course of the initial 
evaluation period.  

10.  The veteran's diastolic blood pressure readings are not 
predominantly 110 or more and his systolic readings are not 
predominantly 200 or more.

11.  Throughout the initial evaluation period, the veteran's 
left knee disability has been manifested by limitation of 
flexion, but flexion is not limited to less than 45 degrees; 
and neither locking, instability, subluxation, nor limitation 
of extension of the left knee is shown during the course of 
the initial evaluation period.  

12.  The veteran's residuals of a ganglion of the right wrist 
are manifested by pain with full range motion.  

13.  The veteran's ganglion cyst of the left wrist is not 
manifested by limitation of dorsiflexion to less than 15 
degrees, limitation of plantar flexion in line of the 
forearm, painful or tender scarring, or poorly nourished 
scarring with repeated ulceration.  

14.  The veteran's ganglion cyst of the right ankle was 
productive of no significant functional impairment prior to 
August 5, 2005; on and after that date, it has been 
productive of limitation of motion that more nearly 
approximates moderate than marked.  

15.  Service connection is in effect for diabetes mellitus 
with erectile dysfunction; the medical evidence does not show 
the presence of a testicular abnormality or sterility.

16.  Service connection for bilateral knee disability was 
denied by unappealed rating action in January 1986.  

17.  Thereafter, a claim to reopen the previously disallowed 
claim for service connection bilateral knee disability was 
not received before December 4, 1997. 

18.  A claim of entitlement to service connection for 
diabetes mellitus or diabetic retinopathy was not received 
within one year of the veteran's discharge from service or 
until April 28, 2000.  

19.  Subsequent to a final rating decision in January 1986 
that assigned an initial 10 percent rating for the veteran's 
service-connected pes planus, a claim for an increased rating 
was not received before February 26, 2001.  

20.  It is not factually ascertainable that the increase in 
disability justifying a 30 percent rating for the veteran's 
pes planus occurred during the one-year period prior to 
February 26, 2001.  

21.  Subsequent to a final rating decision in January 1986 
that assigned an initial noncompensable rating for the 
veteran's service-connected residuals of ganglion cyst of the 
right wrist, a claim for an increased rating was not received 
before February 26, 2001.  

22.  It is not factually ascertainable that the increase in 
disability justifying a 10 percent rating for the veteran's 
residuals of a ganglion cyst of the right wrist occurred 
during the one-year period prior to February 26, 2001.  


CONCLUSIONS OF LAW

1.  The veteran's obesity is not due to a disease or injury 
incurred or aggravated during active service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2005).

2.  A disability manifested by gastric ulcers was not 
incurred in or aggravated by active service, nor may such 
disability be presumed to have been incurred or aggravated 
therein.  38 U.S.C.A. §§ 1101, 1110, 1131, 1116 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2005).

3.  A disability manifested by fatigue and/or chills was not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2005).

4.  Onychomycosis, claimed as brittle nails, was not incurred 
in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2005).

5.  A disability manifested by twitching and suspension of 
breath while sleeping was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2005).

6.  Soft tissue sarcoma of the right ankle was not incurred 
in or aggravated by active service, nor may such disability 
be presumed to have been incurred or aggravated therein.  38 
U.S.C.A. §§ 1110, 1116, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2005).

7.  Lupus was not incurred in or aggravated by active 
service, nor may such disability be presumed to have been 
incurred or aggravated therein.  38 U.S.C.A. §§ 1101, 1110, 
1116, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2005).

8.  The criteria for a rating in excess of 30 percent for 
bilateral pes planus have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5276 
(2005).

9.  The criteria for an initial rating in excess of 20 
percent for diabetes mellitus with erectile dysfunction have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.7, 4.119, Diagnostic Code 7913 (2005).

10.  The criteria for a rating in excess of 10 percent for 
hypertension have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.104, Diagnostic Code 7101 (2005).

11.  The criteria for an initial rating in excess of 10 
percent for the veteran's left knee disability have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 
4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 
5010, 5257, 5258, 5260, 5261 (2005).  

12.  The criteria for a rating in excess of 10 percent for 
residuals of a ganglion cyst, right wrist, have not been met. 
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic 
Codes 7803-7805 (2002); 38 C.F.R. §§ 4.7, 4.10, 4.14, 4.40, 
4.45, 4.71a, Diagnostic Codes 5214, 5215 (2005); 38 C.F.R. § 
4.118, Diagnostic Codes 7801-7805 (2005).

13.  The criteria for a compensable rating for a ganglion 
cyst of the left wrist have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 7803-7805 
(2002); 38 C.F.R. §§ 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5214, 5215 (2005); 38 C.F.R. § 4.118, 
Diagnostic Codes 7801-7805 (2005).

14.  The ganglion cyst of the veteran's right ankle warrants 
a noncompensable evaluation prior to August 5, 2005, and a 10 
percent evaluation on and after that date. 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 7803-7805 
(2002); 38 C.F.R. §§ 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5270-5274 (2005); 38 C.F.R. § 4.118, 
Diagnostic Codes 7801-7805 (2005).

15.  The criteria for special monthly compensation based on 
loss of use of a creative organ have not been met. 38 
U.S.C.A. § 1114(k) (West 2002); 38 C.F.R. § 3.350(a) (2005).

16.  The criteria for an effective date earlier than December 
4, 1997, for the grant of service connection for chronic 
right knee strain are not met.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. §§ 3.150, 3.151, 3.155, 3.400 (2005).


17.  The criteria for an effective date earlier than December 
4, 1997, for the grant of service connection for chronic left 
knee strain are not met.  38 U.S.C.A. § 5110 (West 2002); 38 
C.F.R. §§ 3.150, 3.151, 3.155, 3.400 (2005).

18.  The criteria for an effective date prior to April 28, 
2000, for the grant of service connection for diabetes 
mellitus with erectile dysfunction have not been met.  38 
U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2005).

19.  The criteria for an effective date prior to April 28, 
2000, for a grant of service connection for diabetic 
retinopathy have not been met.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. § 3.400 (2005).

20.  The criteria for an effective date prior to February 26, 
2001, for an increased rating for bilateral pes planus have 
not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 
3.400 (2005).

21.  The criteria for an effective date prior to February 26, 
2001, for a compensable rating for a ganglion cyst scar of 
the right wrist have not been met.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. § 3.400 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.   Dingess v. 
Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 2006) 
(Hartman, No. 02-1506).

In the case at hand, the notice required by the VCAA and the 
implementing regulation, to include notice that the veteran 
should submit all pertinent evidence in his possession, was 
provided by letters dated in November 2001 and October 2003, 
subsequent to the initial adjudication of the claims.  After 
notice was provided, the veteran was provided ample time to 
submit and identify pertinent evidence.  

Although the veteran has not been provided notice of the type 
of evidence necessary to establish an effective date or 
disability evaluation for the disabilities for which service 
connection is sought, or to establish an effective date for 
special monthly compensation or higher disability evaluations 
for his service-connected disabilities, the Board finds that 
there is no prejudice to the appellant in proceeding with the 
issuance of a final decision on his claims.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  As explained below, the 
Board has determined that a higher disability evaluation for 
the ganglion cyst of the veteran's right ankle is warranted 
from August 5, 2005.  The information and evidence pertinent 
to the assignment of an effective date for a higher 
evaluation are essentially the same as those pertinent to the 
disability evaluation element of the claim.  The other claims 
decided herein are being denied.  Consequently, with respect 
to those claims no effective date for special monthly 
compensation or higher disability ratings will be assigned, 
and no effective date or disability evaluation for the 
disabilities for which service connection is sought will be 
assigned.  Therefore, the failure to provide notice with 
respect to those elements of the claims was no more than 
harmless error.

The record reflects that VA assisted the veteran by obtaining 
service medical records.  In addition, the veteran has been 
afforded several examinations.  Neither the veteran nor his 
attorney has identified any outstanding evidence that could 
be obtained to substantiate the claims decided herein.  The 
Board is also unaware of any such available evidence.  In 
sum, the Board is satisfied that VA has complied with the 
duty to assist provisions of the VCAA and the implementing 
regulation.  

Following the completion of all indicated development of the 
record, the originating agency readjudicated the veteran's 
claims.  There is no indication in the record or reason to 
believe that the ultimate decision of the originating agency 
on any of the claims would have been different had complete 
VCAA notice been provided at an earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the claims.


Evidentiary Background

The record reflects that the veteran served in the Republic 
of Vietnam in 1971.  
Shortly following his discharge from the Marine Corps, he 
filed a claim for service connection for a ganglion cyst of 
his left wrist. Thereafter, in June 1973, the RO granted 
service connection for the veteran's ganglion cyst of the 
left wrist.  A noncompensable disability evaluation was 
initially assigned, effective from January 28, 1972, the day 
following the veteran's release from his first period of 
active duty.

Service medical records during the veteran's second period of 
active service show that ganglion cysts were surgically 
removed from his right wrist in 1979 and 1983.  In addition, 
a right ankle ganglion cyst was noted in 1984.  

Following his second period of active duty, the veteran 
submitted a claim for VA compensation that was received by 
the RO in November 1985 asserting that an increased rating 
was warranted for his service-connected ganglion cyst of the 
left wrist.  He also asserted that service connection was 
warranted for bilateral pes planus, a bilaterally knee 
disability, residuals of a fractured right foot, 
hypertension, and a ganglion cyst of the right wrist.  

Examination in December 1985 revealed no ganglion cyst of the 
right or left wrists and with no tenderness.  However, two 
small scars of the right wrist and one scar of the left wrist 
were noted.  These scars were nontender, but fair swelling of 
the left wrist was noted.  Full range of wrist motion was 
recorded and examination of the veteran's knees revealed no 
swelling or tenderness with full range of motion.  

By rating action in January 1986, the RO awarded service 
connection the veteran's pes planus with assignment of a 10 
percent disability evaluation from October 31, 1985, the day 
following his release from active duty.  The RO also awarded 
service connection for the veteran's residuals of a fracture 
right foot, hypertension, and ganglion cyst of the right 
wrist.  Noncompensable disability evaluations were assigned 
for these disabilities effective from October 31, 1985.  At 
that time, the RO denied an increased rating for the 
veteran's service-connected ganglion cyst of the left wrist 
as well as service connection for a bilateral knee 
disability.  

The veteran was notified of the actions taken in the January 
1986 rating action by letter dated in January 1986.  However, 
the evidence does not show that he filed a timely notice of 
disagreement with the decision.

Subsequent private medical records dated from May 1994 to 
January 1997 reveal that the veteran complained of 
intermittent swelling over the anterolateral aspect of his 
right ankle in May 1994.  He had no history of definitive 
trauma.  Initial impression was questionable soft tissue mass 
of the right ankle.  However, X-rays of the right ankle were 
within normal limits and subsequent MRI showed no evidence of 
a soft tissue mass.  Treatment records in October 1996 reveal 
the veteran developed severe bilateral anterior knee pain 
after starting an exercise program.  He ambulated without a 
limp and had no effusion or synovitis of his knees.  However, 
he did have marked tenderness over the left and right 
patellar tendons.  X-rays of the knees were within normal 
limits.  Impression at the time was bilateral patella 
tendonitis.  

Thereafter, in November 1996, the veteran underwent an 
arthroscopic chondroplasty of the left knee.  The day 
following his surgery, he was noted to have small effusion in 
the left knee with the surgical portals healing well.  In 
December 1996, the veteran reported that all of his 
preoperative left knee pain had completely resolved.  
However, he continued to have right knee pain that was 
aggravated with walking, standing, and squatting activities.  
Physical examination of the left knee revealed no effusion or 
synovitis with a completely healed surgical incision.  The 
veteran had moderate right patellofemoral crepitance and 
tenderness with no instability.  There was no effusion or 
synovitis of the right knee.  

He subsequent underwent a chondroplasty of the right knee in 
January 1997.  Follow up treatment records dated two days 
following the surgery show that the surgical portals were 
healing well and the veteran had only trace effusion in his 
right knee.  Seventeen days following the surgery, he had no 
effusion or synovitis of the right knee with full extension 
and flexion to 135 degrees without pain.  

VA treatment records dated in 1995 show treatment for a 
variety of conditions including hypertension and diabetes 
mellitus.  A February 1997 VA outpatient treatment record 
shows that the veteran had blood pressure readings of 142/100 
and 140/98.  He weighed 225 pounds.  He reported no problems 
with his recent knee surgeries; however, he still had burning 
in his stomach with no nausea, vomiting, headaches, or 
dizziness.  He was also noted to tire easily.  The veteran 
had no fluid in his knees and no pedal edema.  His blood 
sugar checked at home was 90 to 180.  Assessments were non-
insulin dependent diabetes mellitus, hypertension, and 
obesity.  

A March 1997 VA outpatient treatment record shows that the 
veteran's blood pressure was recorded as 186/104.  At that 
time, his weight was 223 pounds.  Examination revealed no 
retinopathy, no neuropathy, and no edema.  It was noted that 
his hypertension was not well controlled as he did not take 
his medication.  Similarly, his diabetes was not well 
controlled. 
 
On December 4, 1997, the veteran submitted a statement 
seeking to reopen his claim for service connection for knee 
disability.  He also claimed that an increased disability 
rating for his service-connected hypertension was warranted.  

A January 1998 VA outpatient treatment record includes blood 
pressure readings of 188/116.  The veteran attributed his 
increased blood pressure to being upset at work.  Examination 
of his extremities revealed no edema.  

In March 1998, he had blood pressure readings of 154/94.  The 
veteran denied headaches, dizziness, chest pain, and 
palpitations.  During VA treatment in April 1998, examination 
of his feet revealed no edema.  His weight was 213 pounds.  
His blood pressure was recorded as 148/92, 124/84, and 
148/100 during April 1998.   

By rating action in June 1998, the RO determined that new and 
material evidence had not been submitted to reopen the 
veteran's claim for service connection for bilateral knee 
disability.  However, the RO granted the claim for an 
increased rating for his hypertension.  The veteran perfected 
an appeal of the denial of service connection for bilaterally 
knee disability.  However, he did not file a notice of 
disagreement with the 10 percent disability rating assigned 
for his hypertension.  

The veteran underwent a comprehensive physical examination in 
July 1998 in conjunction with a claim for disability benefits 
from the Social Security Administration.  He complained of a 
burning sensation in his knees accompanied by some swelling 
in the knees lasting for more than an hour.  His symptoms 
were brought on by activity.  He also complained that his 
knees give out when he ambulates.  He took Naprosyn daily for 
his discomfort and Darvocet as needed.  He assisted his wife 
with laundry, cooking, and doing the dishes; however, his 
wife had to do most of the shopping due to his knee 
discomfort.  He paid someone to cut his lawn due to his pain.  

Examination revealed no recent weight change and no anorexia, 
fever, chills, night sweats, fatigue, or insomnia.  He also 
had no polyuria, polydipsia, polyphagia, or temperature 
intolerance.  He also had no chest discomfort, exertional 
dyspnea, orthopnea, or edema.  Likewise, he had no abdominal 
pain, nausea or vomiting, hematemesis, dysphagia, dyspepsia, 
jaundice, constipation, diarrhea, black tarry stools, or 
hematochezia.  Likewise he had no dysuria, urinary frequency, 
nocturia, hematuria, diminished stream, hesitancy, 
intermittency, incontinence, urethral discharge, genital 
sores or ulcers, or history of sexually transmitted disease.  
While he had knee and occasional neck pain, he denied 
backaches, myalgias, or bone pain.  Neurological examination 
revealed no seizures, syncope, confusion, memory loss, speech 
disorder, headaches, vertigo, ataxia, paresthesias, 
paralysis, involuntary movement, or loss of sensation.  

The veteran was 5 feet 41/2 inches tall and weighted 208 
pounds.  Blood pressure was recorded as 120/70 in his left 
arm and 126/80 in his right arm.  Blood pressure while 
standing was 130/84.  The veteran had full range of motion of 
his extremities with no cyanosis, clubbing, or edema.  His 
dorsal pedis pulses and posterior tibial pulses were 2+ and 
symmetrical.  Neurological examination revealed 5/5 
symmetrical strength throughout at the ankles, knees, hips, 
wrists, elbows, and shoulders.  Sensory examination was 
intact to both light touch and pinprick sensation throughout.  
Deep tendon reflexes were 2+ and symmetrical throughout.  The 
veteran did not have some difficulty rising from a chair with 
a normal gait other than occasional limping with his right 
knee which seemed to give way.  Palpation of the knees 
revealed no anterior or posterior draw sign bilaterally.  No 
effusion was present in the knees.  There was no tenderness 
to palpation around the knees.  The heel to shin and toe to 
heel walk was normal.  

In a July 1998 letter to the Division of Disability 
Determination, the physician that conducted the July 1998 
examination noted that the veteran had moderate impairment 
from his knee disabilities.  He was limited in his activities 
of daily living due to pain.  It was opined that the veteran 
would be limited to activities in the work place that require 
very limited activity.  His impairment prevented him from 
standing for long periods of time, walking, lifting, or 
carrying objects.  However, he had no difficulty with 
hearing, speaking, or communication and his prognosis was 
good.  

By subsequent rating action in August 1998, the RO denied 
compensable disability evaluations for the veteran's ganglion 
cysts of the right and left wrists.  However, the evidence 
does not show that he filed a timely notice of disagreement 
with this decision.  

In a Doctor's Certificate submitted to the Alabama Department 
of Industrial Relations in November 1998, the veteran's 
physician noted that the veteran had been treated from 
October 1996 to February 1998 for degenerative arthritis and 
bilateral patellofemoral stress syndrome with chondromalacia 
of the patella.  He was unable to perform his usual duties as 
a correctional officer in February 1998 with limitations 
including no prolonged standing, walking, squatting, or 
bending.  He also could not use stairs or ladders.  However, 
he was not unemployable as he was not prohibited from 
performing other types of works. 

VA outpatient treatment records in February 1999 show that 
the veteran had blood pressure readings of 152/94.  

A subsequent medical record dated in March 1999 shows that he 
veteran complained of back pain and achiness of three weeks' 
duration.  He also complained of long standing neck pain 
which sometimes caused his hand to go numb.  Physical therapy 
had helped his neck symptoms.  The physician noted that the 
veteran was a "rather heavy-set gentleman with high blood 
pressure but is asymptomatic."  The veteran's pulses were 
fine throughout the body, his cranial nerves were intact, and 
his reflexes were fine.  Joint examination showed multiple 
areas of soft tissue soreness around the joints and in 
between the joints.  Assessment was fibromyalgia which the 
examiner felt was the major cause of the veteran's diffuse 
musculoskeletal pain.  Also diagnosed were ankle pain due to 
tendonitis, knee pain due to degenerative arthritis, 
hypertension, diabetes, obesity, paraesthesia of the hand, 
neuropathy, and history of ganglion cyst.  

A March 1999 whole body bone scan showed some degenerative 
uptake in the knees as well as in the right ankle.

In April 1999 the veteran underwent another arthroscopic 
procedure on his right knee.  Subsequent private records in 
May 1999 show that his right knee had not improved; however, 
on examination, he had no effusion and his knee was stable.  
Patellofemoral grind test and patella compression test were 
normal.  In June 1999, his right knee had improved, but his 
left knee bothered him.  Patellofemoral grind test was 
positive in the left knee with mild medial and lateral joint 
line tenderness.  Lachmans and pivot shift tests were normal, 
but tibial step off test was positive.  Some mild tenderness 
over the patella tendon was noted, but the veteran had a 
stable left knee.  X-rays were unremarkable and the veteran's 
neurovascular status was intact.  Impression was 
chondromalacia of the left patella.  In July 1999, he 
underwent arthroscopic surgery on the left knee.  

In July 1999, the veteran was awarded Social Security 
disability benefits effective from January 12, 1998.  These 
benefits were based on severe impairments including essential 
hypertension, type II diabetes mellitus with mild background 
diabetic retinopathy, diabetic neuropathy, left carpal tunnel 
syndrome, status post removal of ganglion cysts in the hands, 
status post four knee surgeries, and arthritis/fibromyalgia.  

A December 1999 VA outpatient treatment record notes that the 
veteran was having chronic back pain and problems with his 
feet.  He also complained of fatigue or loss of energy.  The 
veteran was taking medication for depression.  He felt that 
every thing was now under control.  

An April 2000 VA outpatient treatment record notes that the 
veteran was being furnished with a knee prosthesis.  He was 
able to walk with little pain and occasional burning 
sensations.  Examination of his extremities revealed no 
swelling with normal pulses.  He was noted to have poorly 
controlled diabetes, but his hypertension was well 
controlled.  

On a VA Form 21-4138, Statement in Support of Claim, received 
by the RO on April 28, 2000, the veteran claimed that service 
connection for diabetes was warranted on the basis of Agent 
Orange exposure during his service in Vietnam.  

In May 2000, the veteran received VA treatment for lesions on 
his hands.  Assessments at the time were hand eczema and acne 
keloidalis nuches.  Similar findings were noted in subsequent 
treatment records.

A July 2000 VA treatment record notes that the veteran's 
diabetes was again noted to be uncontrolled.  The disability 
was complicated by proteinuria, glucosuria, and 
hyperlipidemia.  The veteran was advised that if his A1C did 
not decrease, insulin therapy would be needed to facilitate 
bringing his glucose levels to a more acceptable range.  His 
blood pressure in July 2000 was 158/100 and his medication 
was adjusted.  

A July 2000 private treatment record shows that the veteran 
had borderline lupus and complained of leg swelling which 
worsened at the end of the day.  Examination revealed some 
mild edema up to the knee area bilaterally.  His right knee 
gave way and buckled and he appeared to have a patellofemoral 
grind test on the right knee.  The left knee appeared to be 
doing satisfactorily.  His right knee had significant 
chondromalacia.  Despite his edema, his neurovascular system 
was intact.  X-rays of both knees were fairly unremarkable.  
The veteran's physician opined that the edema could be either 
fluid retention or due to lupus.  

A private outpatient treatment record dated in September 2000 
shows that the veteran had fibromyalgia, osteoarthritis, and 
knee pain.  He took Elavil and Celebrex which had helped 
quite a bit.  He had good tolerance to his medication.  
Physical examination of the joints revealed good range of 
motion of both the upper and lower extremities without 
evidence of inflammatory arthritis, septic joint or effusion.  
Mobility was noted to be fine without assistive devices and 
cardiopulmonary examination was unremarkable.  

In a subsequent statement received by the RO on February 26, 
2001, the veteran claimed that increased ratings were 
warranted for his service connection ganglion cysts of the 
right and left wrists, pes planus, and hypertension.  He also 
asserted that service connection was warranted for ganglion 
cysts of both ankles and for obesity secondary to his 
service-connected pes planus and hypertension.  

The veteran was afforded a VA compensation and pension 
examination in April 2001.  He reported weak hands that he 
attributed to his ganglion cysts.  He reported problems 
carrying and lifting.  When he cooked, he had to use two 
hands to hold the skillet.  He used braces on his right wrist 
at night.  He reported tingling in his feet and could not 
stand on them for very long.  

Physical examination revealed that the veteran was 65 inches 
tall and weighed 213 pounds which represented a 37 on the 
body mass index.  The examiner noted that the veteran had a 
30 pound weight gain since his discharge from the Army and a 
17 pound weight gain over the last nine months.  His blood 
pressure was recorded as follows:  150/90 while sitting; 
154/85 while lying; and 134/97 while standing.  The veteran 
reported that he had just taken his medication.  

The examiner noted that the veteran had two scars on the 
dorsum of the right wrist.  One was 13/4 inches long and the 
second was 2 inches long.  Full range of motion of the hands 
was noted; however, he had tenderness along the incision 
line.  While the veteran reported a ganglion cyst over the 
dorsum of his left wrist, the examiner noted that it was 
actually the distal portion of the radius and ulna.  There 
was no prominence or ganglion in that area.  The veteran had 
equal grips in both hands.  While nerve conduction velocity 
studies in the past had been normal, clinical examination 
indicated carpal tunnel syndrome.  The veteran pronated his 
foot, which the examiner noted was expected with pes planus.  
X-rays revealed bilateral pes planus.  He could walk on his 
toes and tandem walk.  While he had an antalgic gait, he used 
no assistive devices.  Examination of the lower extremities 
and feet with monofilament revealed scattered sensory loss.  
Pertinent diagnoses were diabetes with poor control, 
hemoglobin AIC 8.7 (4.2-6.5) and proteinuria with negative 
heart catheterization findings; hypertension with fair 
control; obesity; bilateral pes planus with orthotic and 
chronic foot pain and mild to moderate functional impairment; 
peripheral neuropathy secondary to diabetes; history of 
ganglion cyst removal with reoccurrence in the right wrist; 
and bilateral carpal tunnel syndrome secondary to obesity and 
diabetes mellitus. 

A May 2001 private medical record shows that he veteran 
complained that his right knee slipped.  He was noted to have 
chondromalacia of both knees and to have had two 
arthroscopies on each knee.  His protonic brace helped his 
right knee, but continued to slip.  Patella compression test 
was positive, but the examiner could not get a patellofemoral 
grind test.  There was no significant medial or lateral 
laxity in either knee with full extension and 30 degrees of 
flexion.  X-rays were fairly unremarkable with some possible 
change in the lateral femoral condyle of the right knee.  Two 
days later, he returned for a brace check.  It was noted that 
he had improved with his ambulation on the stairs and his 
brace had helped him significantly.  Another private 
treatment record also dated in May 2001 shows that the 
veteran was prescribed diabetic shoes.  Records dated in June 
2001 indicate that the veteran thought the shoes were very 
comfortable.  

A September 2001 medical record from Maxwell Air Force Base 
notes that the veteran's diabetes was under poor control.  He 
was advised to lose weight and increase his exercise.  The 
veteran was experiencing erectile disfunction and was placed 
on a trial of Viagra.  His blood pressure was 129/92.

By rating action in October 2001, the RO awarded increased 
ratings of 30 percent for the veteran's pes planus disability 
and 10 percent for his residual ganglion scar of the right 
wrist.  Effective dates of February 26, 2001, were assigned 
for each increased rating.  The RO denied increased ratings 
for the veteran's service-connected hypertension and ganglion 
cysts of the right ankle and left wrist and service 
connection for a ganglion cyst of the left ankle and obesity.  
The veteran filed a timely appeal of these decisions.  

Medical records from Maxwell Air Force Base dated in January 
2002 note that the veteran's high blood pressure and GERD 
were stable.  His blood sugar ranged from 110 to 130 with HGB 
A1C of 9.0.  His blood pressure ranged from 120/80 to 130/85.  
In March 2002, his blood sugar was noted to range from 100 to 
140.  His HGB A1C was 8.6.  His blood pressure was 120/80.  
In July 2002, his blood pressure was 153/80.  His weight was 
221 pounds.  In July 2002 his HGB A1C was 7.0 with blood 
sugar ranging from 120 to 130.  His blood pressure was 
153/80.  

A report of a September 2002 private physical examination 
notes that the veteran complained of reflux symptoms and 
GERD.  However, his history was negative for ulcer disease.  
He had no history of painful or frequent urination or 
incontinence.  He complained of headaches, but denied 
fainting spells or dizziness.  Examination of his right wrist 
revealed full active range of motion with 2 healed surgical 
scars.  

In October 2002, the Board determined that new material 
evidence had been submitted to reopen the veteran's claim for 
service connection for arthritis of the knee.  

In January 2003, the veteran was afforded a VA compensation 
and pension examination.  He complained of stiffness in both 
knees with a sense of slipping on the right.  He wore braces 
on both knees and took Celebrex for pain with relief.  
Standing, walking, and squatting precipitated increased 
symptoms.  He did not use any cane or crutches.  He weighed 
192 pounds.  On examination, range of motion of both knees 
was from 0 degrees of extension to 135 degrees of flexion.  
There was some medial patella tenderness bilaterally on 
patellofemoral compression.  However, there was no joint 
effusion present.  Likewise, there was no discomfort on 
pressure at the medial and lateral joint line bilaterally.  
The veteran showed no evidence of redness, weakness, or 
abnormal movement.  Likewise, there was no guarding of 
movement.  The veteran had some weakness on repetitive motion 
of both knees to a mild to moderate degree.  The veteran 
walked without a limp.  The examiner noted that review of X-
rays appeared to demonstrate normal joint surfaces with well 
maintained joint surfaces.  There were no signs of osteophyte 
formation or other joint irregularities.  The bone quality in 
both knee joints was good without signs of osteoporosis.  
Diagnosis was chronic bilaterally knee strain with moderate 
functional loss.  The examiner opined that it was more likely 
than not that the veteran's present knee complaints were 
related to his active military service with an onset during 
service.  

Records from Maxwell Air Force Base in March 2003 show that 
the veteran's blood pressure was recorded as 154/82.  He 
continued to be treated for diabetes, hypertension, 
osteoarthritis, and erectile dysfunction.  Viagra continued 
to be prescribed.  

In June 2003, the Board granted service connection for the 
veteran's bilateral knee disability.  Thereafter, the RO 
issued a September 2003 rating decision effectuating the 
Board's decision.  In this decision service connection was 
granted for chronic left and right knee strain.  Each 
disability was assigned an initial disability rating of 10 
percent, effective from December 4, 1997.  

In July 2003, the veteran was examined by a private 
neurologist.  The veteran complained of chronic neck and low 
back pain with radiation to his right arm.  In addition, he 
complained of bilateral knee pain.  The physician noted that 
the veteran was overweight.  He complained of a 17 year 
history of low back pain, but had received no real treatment 
for this condition.  It was noted that his sex life was 
normal.  His blood pressure was recorded as 130/90.  The 
veteran's gait was within normal limits and he could heel and 
toe walk without difficulty.  Sensory examination of the 
lower extremities was grossly intact to pinprick, 
bilaterally.  Muscle testing revealed 5/5 strength in the 
lower extremities, bilaterally.  Reflexes were 2+ and 
symmetrical at the knees and ankles, bilaterally.  Straight 
leg raise testing was also negative in both the seated and 
supine positions.  Leg length discrepancy, muscle atrophy, 
and pelvic asymmetry were not appreciated.   The veteran's 
peripheral pulses were grossly intact in the lower 
extremities bilaterally.  

Subsequent followup treatment records show blood pressure of 
130/84 in July 2003, 128/84 in August 2003, and 126/84 in 
September 2003.  

An August 2003 private medical record notes that the veteran 
was involved in a motor vehicle accident in November 2002 
when the vehicle he was in was rear ended.  He reported that 
he had no symptomatology before that accident other than some 
carpal tunnel symptoms.  However, since that time, he 
complained of cervicalgia, low back pain, bilateral hip pain, 
and knee pain.  The veteran denied fever, chills, nausea, 
vomiting, chest pain, or bowel/bladder dysfunction.  
Examination of his extremities revealed no clubbing, cyanosis 
or edema.  Motor examination was nonfocal and the veteran had 
full range of motion of the cervical and lumbar spines with 
negative straight leg raise tests.  Deep tendon reflexes were 
intact throughout.  

On October 8, 2003, the RO received a statement from the 
veteran wherein he expressed disagreement with the initial 
disability evaluation of his service-connected knee 
disabilities.  He also asserted that a total rating due to 
individual unemployability was warranted.  

By rating action in February 2004, the RO granted service 
connection for the veteran's diabetes mellitus with 
assignment of a 20 percent disability rating, effective from 
April 28, 2000, and diabetic retinopathy with assignment of a 
noncompensable evaluation from April 28, 2000, with a 10 
percent evaluation from April 20, 2001.  The RO also awarded 
a total rating for individual unemployability (TDIU) and 
basic eligibility to Dependents' Education Assistance (DEA), 
effective from February 26, 2001.  The veteran perfected 
appeals of the disability evaluations assigned for his 
diabetes and diabetic retinopathy as well as the effective 
date assigned for the grant of service connection for these 
disabilities.  The veteran also perfected an appeal of the 
effective date assigned for TDIU and DEA.  The RO also denied 
service connection for various disabilities including acne 
keloidalis nuche, bilateral hearing loss, gastric ulcers, 
fatigue/chills, brittle nails, headaches, peripheral 
neuropathy of the right upper extremity, twitching and 
suspension of breath while sleeping, hair loss, chloracne, 
soft tissue sarcoma of the ankle, lupus, abnormal bone growth 
of the jaw, depression, fibromyalgia, degenerative joint 
disease of the lumbar spine, peripheral neuropathy of the 
right lower extremity, and peripheral neuropathy of the left 
lower extremity.  Additionally, special monthly compensation 
based on loss of use of a creative organ and a claim to 
reopen a previously disallowed claim of service connection 
for carpal tunnel syndrome of the left upper extremity were 
denied.  The veteran perfected an appeal of these decisions.  

In August 2005, the veteran was afforded a VA compensation 
and pension examination.  He reported intermittent pain in 
his knees with weakness, stiffness, giving away, locking, 
fatigability, and lack of endurance bilaterally.  He took 
Mobic for pain daily.   He reported flare-ups of his knees.  
During flare-ups his pain was moderately severe.  The 
frequency of flare-ups depended on his activities.  His 
flare-ups were 2 to 3 minutes in duration.  He reported 
additional limitation of motion and functional impairment.  
He sat down when he had knee flare-ups with decreased range 
of motion.  He wore platonic knee braces bilaterally and did 
not use a cane or crutches.  Despite his complaints, he did 
not report a history of subluxation or dislocation of his 
knees bilaterally.  He reported a history of inflammatory 
arthritis, but no constitutional symptoms.  
 
With respect to his flat feet, the veteran reported no pain, 
weakness, stiffness, swelling, heat, redness, fatigability, 
or lack of endurance bilaterally.  At rest, he did not have 
symptoms.  With walking or standing, he experienced mild 
pain.  He was not currently receiving any treatment for his 
bilateral foot pain.  He did not report a history of flare-
ups.  He wore diabetic shoes, but no corrective shoes.  He 
wore shoe inserts, but no arch supports.  His foot condition 
did not affect his activities of daily living.  

The veteran reported a history of ganglion cyst in the right 
wrist and both ankles.  While the veteran had carpal tunnel 
surgery on his right wrist in 1997 and 1998, he reported no 
additional problems with his right wrist related to his 
ganglion cyst.  The veteran had no problems with urinary 
frequency, incontinence, recurrent urinary tract infections, 
renal colic, gallstones, or acute nephritis.  He attributed 
sexual dysfunction to his diabetes mellitus or hypertension.  
He reported that vaginal penetration with ejaculation was 
only possible with the use of Viagra which he used about once 
per week.  He denied penal injection, implants, or pump.  

Blood pressures recorded during the examination were 159/85 
and 154/74.  The veteran weighed 235.6 pounds.  On 
examination, the veteran's skin was soft, warm, and dry.  He 
had numerous scars.  He had a 4 cm. right wrist lateral scar 
and a 3.5 cm. lateral scar which were hyperpigmented and flat 
without erythema, edema, or keloid formation.  There was no 
tenderness.  He also had a 9 by 1 cm. hyperpigmented circular 
scar of the left thigh above the patella.  This scar had no 
erythema, edema, tenderness or keloid formation.  The left 
knee had a 3 by 1 cm. scar on the lateral aspect of the 
patella which was hypopigmented and flat without erythema, 
edema or tenderness.  He had a 1 cm. by 2cm curved scar above 
the patella on the lateral aspect that was without erythema, 
edema, or tenderness.  On the right patella he had a 1.5 by 
.5 cm. scar which was hyperpigmented and flat without 
erythema, edema, or keloid formation. The examiner noted that 
the veteran had a 3 by 2 cm. mass on the right ankle and a 3 
by 3 cm. mass on the left ankle that were consistent with 
ganglion cysts.  He also had blackness of the nails of that 
was consistent with onychomycosis, bilaterally.  

Examination of his genitalia revealed an abnormally small 
penis that was uncircumcised.  The testicles were normal in 
size and consistency without atrophy, tenderness, or edema.  
His epididymis and spermatic cord were within normal limits.  
There was no penile deformity.  However, his erectile powers 
were sluggish with intact sensation and somewhat sluggish 
reflexes.  

Examination of the veteran's knees revealed no erythema, 
edema, or deformity.  Palpation of the knees revealed no 
tenderness.  Range of motion of the right knee was from 0 to 
110 degrees with limitation due to moderate pain with audible 
popping and palpable crepitus.  Examination of the left knee 
revealed flexion from 0 to 130 degrees without limitation due 
to pain, but he had audible popping and palpable crepitus.  
The veteran had intact stability of his medial, lateral, 
anterior, and posterior cruciate ligaments.  McMurray's test 
was negative.  There was no additional loss in terms of 
degree of motion with repetitive range of motion due to pain, 
weakness, or lack of endurance on examination.  His muscle 
strength was 4 out of 5 bilaterally.  The deep tendon 
reflexes of the upper and lower extremities were 2+ and equal 
bilaterally.  

Examination of the veteran's wrists revealed no erythema, 
edema, or deformity.  There was no tenderness of the wrists 
on palpation as well.  Range of motion testing of both wrists 
revealed dorsiflexion from 0 to 60 degrees without limitation 
due to pain.  Left and right palmar flexion was from 0 to 80 
degrees without limitation due to pain and radial deviation 
was from 0 to 20 degrees without pain.  Similarly, ulnar 
deviation was from 0 to 40 degrees without pain.  Repetitive 
range of motion of the wrists did not cause additional 
limitation of motion.

Examination of the veteran's feet revealed no evidence of 
painful motion, edema, or tenderness on palpation of the 
feet.  The veteran was able to stand on his toes and heels 
and perform a full squat.  He was slightly unstable on his 
feet due to knee pain. There was no functional limitation on 
standing or walking related to his feet.  The veteran had 
mild calluses on his feet bilaterally.  There was no 
breakdown or unusual shoe pattern.  Similarly, the veteran 
had no skin or vascular changes of his feet.  The veteran was 
noted to have flexion deformities of his feet at digits 2 to 
5 bilaterally.  There was no evidence of high arch or 
clawfoot deformity.  There was evidence of a hallux valgus 
angulation deformity with a 25 degree angulation of the right 
foot and a 15 degree angulation of the left foot.  The 
veteran had evidence of flat feet with weight bearing and non 
weight bearing.  While the veteran had mild tenderness of the 
Achilles tendons, there was no malalignment correctable by 
manipulation of the Achilles tendons. Similarly, there was no 
degree of valgus that was correctable on manipulation of the 
Achilles tendon.  

Range of motion of the ankles revealed right ankle 
dorsiflexion from 0 to 20 degrees with limitation due to mild 
to moderate pain.  Examination of the left ankle showed 
dorsiflexion from 0 to 15 degrees with limitation due to mild 
to moderate pain.  The right ankle and foot had plantar 
flexion from 0 to 20 degrees with limitation due to mild 
pain.  The left ankle and foot had plantar flexion from 0 to 
20 degrees due to mild to moderate pain.  The veteran was 
noted to have ganglion cysts bilaterally, but there was no 
edema of the ankles.  With repetitive range of motion of the 
feet and ankle bilaterally there was no additional loss in 
degrees as evidenced by increased pain, weakness, or spasm. 


Service Connection Claims

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).

Service connection can be granted for any disease initially 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2005).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests peptic ulcer 
disease or systemic lupus erythematosus to a degree 
of 10 percent within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred or aggravated in service, even though there is no 
evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Presumptive service connection on the basis of herbicide 
exposure may be awarded for specified diseases manifested to 
a degree of 10 percent within a specified period in a veteran 
who, during active military, naval or air service, served in 
the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975.  38 U.S.C.A. 
§1116(a).  In addition, presumptive service connection on the 
basis of herbicide exposure may be awarded for each 
additional disease that the Secretary determines in 
regulations prescribed under this section warrants a 
presumption of service connection by reason of having a 
positive association with exposure to an herbicide agent, and 
that becomes manifest within the period (if any) prescribed 
in such regulations in a veteran who, during active military, 
naval, or air service, served in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975.  Id.

Whenever the Secretary determines, on the basis of sound 
medical and scientific evidence, that a positive association 
exists between (A) the exposure of humans to an herbicide 
agent, and (B) the occurrence of a disease in humans, the 
Secretary shall prescribe regulations providing that a 
presumption of service connection is warranted for that 
disease for the purposes of this section.  38 U.S.C.A. 
§1116(b)(1).

In making determinations for the purpose of this subsection, 
the Secretary shall take into account (A) reports received by 
the Secretary from the National Academy of Sciences under 
section 3 of the Agent Orange Act of 1991 [note to this 
section], and (B) all other sound medical and scientific 
information and analyses available to the Secretary.  In 
evaluating any study for the purpose of making such 
determinations, the Secretary shall take into consideration 
whether the results are statistically significant, capable of 
replication, and withstand peer review.  38 U.S.C.A. 
§1116(b)(2).

An association between the occurrence of a disease in humans 
and exposure to an herbicide agent shall be considered to be 
positive for the purposes of this section if the credible 
evidence for the association is equal to or outweighs the 
credible evidence against the association.  38 U.S.C.A. 
§1116(b)(3).

The following diseases shall be service-connected if the 
veteran was exposed to an herbicide agent during active 
service, even though there is no record of such disease 
during service, and provided further that the requirements of 
38 C.F.R. § 3.307(d) are satisfied:  chloracne or other 
acneform disease consistent with chloracne, Hodgkin's 
disease, type II diabetes mellitus, multiple myeloma, non- 
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, certain respiratory 
cancers, and soft tissue sarcoma.  38 C.F.R. § 3.309(e).  
VA's Secretary has determined that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam era is not warranted 
for any condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted.  See Notice, 61 Fed. Reg. 414421 (1996).

Service connection may be granted on a secondary basis for 
disability that is proximately due to or the result of 
service-connected disability.  38 C.F.R. § 3.310(a).  
Additional disability resulting from the aggravation of a 
nonservice-connected disability by a service-connected 
disability is also compensable under 38 C.F.R. § 3.310(a).  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.


Obesity Secondary to Pes Planus

Service medical records show that the veteran weighted 183 
pounds in June 1978.  He was assessed with mild obesity at 
that time and given written guidelines for dieting.  By the 
time of his July 1985 physical evaluation board examination, 
the veteran weighed 164 pounds.  

The Court has defined "disability" as an impairment of 
earning capacity resulting from a disease or injury.  See 
Allen v. Brown, 7 Vet. App. 439, 448 (1995). The question is, 
therefore, whether the veteran's obesity is due to a disease 
or injury.  The United States Court of Appeals for the 
Federal Circuit (Federal Circuit) has defined "injury" as 
"damage inflicted on the body by an external force."  See 
Terry v. Principi, 340 F.3d 1378, 1384 (Fed. Cir. 2003), 
citing Dorland's Illustrated Medical Dictionary 901 (29th Ed. 
2000).  Obesity caused by overeating is not caused by an 
external force; the obesity is a result of the veteran's 
behavior.  The Federal Circuit defined "disease" as "any 
deviation from or interruption of the normal structure or 
function of a part, organ, or system of the body." Terry, 
340 F.3d at 1384, citing Dorland's at 511.  Obesity that is 
not due to underlying pathology cannot be considered a 
deviation from or interruption of the normal structure or 
function of the body; the storage of calories for future use 
represents the body working most efficiently at what it is 
designed to do.

The veteran has asserted that his obesity resulted from his 
service-connected pes planus and hypertension.  Despite the 
veteran's contentions, there is no medical evidence of record 
relating his obesity to his pes planus or hypertension.  The 
veteran while entirely competent to report his symptoms both 
current and past, has presented no clinical evidence or 
medical opinion linking obesity to his service-connected pes 
planus, hypertension, or any other service related disease or 
injury.  In the absence of evidence indicating that the 
veteran has the medical knowledge or training requisite for 
the rendering of clinical opinions, the Board must find that 
his contentions with regard to the etiology of his current 
obesity to be of no probative value.  See Moray v. Brown, 5 
Vet. App. 211 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  

Accordingly, service connection is not in order for this 
claimed condition.  The Board has also considered the 
evidentiary equipoise rule with respect to this claim, but 
has concluded that it is not for application because the 
preponderance of the evidence is against the claim.


Gastric Ulcers

Service medical records show that the veteran had multiple 
complaints of epigastric pain.  However, in November 1978, he 
had a normal esophagogastroduodenoscopy. In August 1981, he 
was diagnosed with a stomach ache and enteritis that were 
treated with Mylanta.  Despite these complaints, his service 
medical records do not show that he was ever found to have a 
gastric ulcer.  Moreover, there is no post-service medical 
evidence showing that he has been found to have a gastric 
ulcer or any residual thereof.  

Although the Board has considered the veteran's contentions, 
as a lay person, he is not competent to render a medical 
diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

Accordingly, the Board must conclude that service connection 
is not warranted for this claimed disability.  The Board has 
considered the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


Fatigue/Chills

The veteran has asserted that service connection is warranted 
for fatigue and/or chills.  However, there is no medical 
evidence that the veteran has a current disability manifested 
by fatigue or chills.  During his July 1998 Social Security 
examination, he reported no chills or fatigue.  While he 
complained of fatigue during VA outpatient treatment in 
December 1999, this fatigue was not attributed to any chronic 
disability.  In the absence of medical evidence showing that 
the veteran currently has this claimed disability, service 
connection must be denied.  The Board has considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


Brittle Nails

The veteran has asserted that service connection is warranted 
for brittle nails.  While the evidence shows that the veteran 
currently has onychomycosis, there is no medical evidence 
that this condition is etiologically related to his active 
military service.  On the contrary, service medical records 
are silent for any complaint, treatment, or diagnosis 
pertaining to the veteran's finger or toe nails.  As shown 
above, the post service medical evidence is silent for any 
diagnosis pertaining to the veteran's nails until 2005.    

Since the evidence of a nexus between this disability and the 
veteran's military service is limited to the veteran's lay 
assertions, service connection for this disability must also 
be denied.  The Board has considered the doctrine of 
reasonable doubt.  However, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


Twitching and Suspension of Breath

While the veteran has asserted that he has twitching and 
suspension of his breath while sleeping as a result of his 
military service, there is no medical evidence that the 
veteran has a current disability manifested by such symptoms.  
A symptom alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999).

Although the Board has considered the veteran's contentions, 
as a lay person, he is not competent to render a medical 
diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  In view of the absence of any medical evidence of 
this claimed disability, the claim must be denied.  The Board 
has considered the doctrine of reasonable doubt.  However, as 
the preponderance of the evidence is against the veteran's 
claim, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


Soft Tissue Sarcoma of the Ankle

The veteran contends that service connection is warranted for 
soft tissue sarcoma of the right ankle; however, he has 
neither provided nor identified any medical evidence showing 
that he has this claimed disability.  None of the medical 
evidence of record shows that he has been diagnosed with soft 
tissue sarcoma of the right ankle.  Accordingly, the Board 
finds that the preponderance of the evidence is against this 
claim as well.  




Lupus

Service medical records are silent for any complaint, 
treatment, or diagnosis of lupus.  Post service private 
medical records in July 2000 show that the veteran was 
assessed with "borderline lupus."  Despite these findings, 
the veteran has not identified any particular disease or 
injury in service that is etiological related to his current 
lupus.  On the contrary, he has asserted that he currently 
has lupus secondary to herbicide exposure.  

The veteran's service records confirm that he had service in 
Vietnam during the Vietnam War, and his exposure to Agent 
Orange or other herbicide agents is therefore presumed.  See 
38 C.F.R. § 3.307(a)(6)(iii) (2005).  However, lupus is not 
among the diseases specified in 38 U.S.C.A. § 1116(a).  In 
addition, the Secretary has not determined, on the basis of 
sound medical and scientific evidence, that a positive 
association exists between (A) the exposure of humans to an 
herbicide agent, and (B) the occurrence of lupus in humans.  
See 38 C.F.R. § 3.309(e).  Accordingly, presumptive service 
connection on the basis of herbicide exposure is not in 
order.  Moreover, service connection is not otherwise 
warranted for this disability because of the absence of any 
medical evidence of the disorder until many years following 
the veteran's discharge from service or of a nexus between 
the disability and the veteran's military service.

The Board has also considered the doctrine of reasonable 
doubt with respect to this matter but has determined that it 
is not applicable because the preponderance of the evidence 
is against the claim.  


Rating Claims

Disability ratings are determined by applying the criteria 
set forth in the VA Rating Schedule.  Assigned ratings are 
based, as far as practicable, upon the average impairment of 
earning capacity in civil occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 4.1, 4.10 (2005).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise the lower rating will be 
assigned. 38 C.F.R. § 4.7 (2005).

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled. 38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Id; Powell v. West, 13 Vet. App. 31, 35 (1999).

When a veteran takes issue with the initial rating assigned 
when service connection is granted for a particular 
disability, the Board must evaluate the relevant evidence 
since the effective date of the award and may assign separate 
ratings for separate periods of time based on facts found - a 
practice known as "staged" ratings.  Fenderson v. West, 12 
Vet. App. 119 (1999).


Pes Planus

The rating criteria for evaluating pes planus (acquired 
flatfoot) are contained in 38 C.F.R. § 4.71a, Diagnostic Code 
5276, which provides for the assignment of a 30 percent 
rating for bilateral pes planus if it is severe.  A 50 
percent rating is warranted for bilateral pes planus if it is 
pronounced with marked pronation, extreme tenderness of 
plantar surfaces of the feet, marked inward displacement and 
severe spasm of the tendo Achillis on manipulation, not 
improved by orthopedic shoes or appliances.  

The veteran's medical history includes complaints of 
bilateral foot pain.  In recognition of these complaints, an 
increased rating of 30 percent was assigned in an October 
2001 rating decision.  The veteran in essence has contended 
that his pes planus disability is more severe than presently 
rating.  

While the veteran was noted to pronate his feet during 
examination in April 2001, the examining physician noted that 
this was normal with pes planus.  At that time, he was noted 
to have mild to moderate functional impairment.  These 
symptoms are consistent with a 30 percent rating which 
contemplates "objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, indication of swelling on use, and 
characteristic callosities."  

However, after a review of the evidence, the Board concludes 
that the preponderance of the evidence establishes that the 
disability is not more than severe.  None of the medical 
evidence shows that the veteran has been found to have marked 
pronation, extreme tenderness of plantar surfaces of the 
feet, marked inward displacement or severe spasm of the tendo 
achillis on manipulation.  The most recent examination in 
August 2005 revealed that there was no evidence of painful 
motion, edema, or tenderness on palpation of the feet.  
Similarly, there was no functional limitation on standing or 
walking due to his feet.  There was no degree of valgus noted 
on examination in August 2005 and the veteran reported no 
pain, weakness, stiffness, heat, redness, fatiguability, or 
lack of endurance of his feet bilaterally.  He reported no 
history of flare-ups and his foot condition did not affect 
his activities of daily living.  While he had bilateral 
calluses, they were noted to be of mild severity and he had 
no breakdown or unusual shoe pattern.  

Accordingly, even when all pertinent disability factors are 
considered, it is clear that the disability is not more than 
severe and does not warrant a higher rating.


Diabetes Mellitus with Erectile Dysfunction

The RO assigned an initial 20 percent rating for diabetes 
mellitus with erectile dysfunction, effective April 28, 2000.  
The veteran contends that a higher initial evaluation is 
warranted for his diabetes mellitus.  

Diabetes mellitus requiring insulin and restricted diet, or 
oral hypoglycemic agent and restricted diet warrants a 20 
percent rating.  A 40 percent rating is warranted for 
diabetes mellitus requiring insulin, restricted diet, and 
regulation of activities.  Diabetes mellitus requiring 
insulin, restricted diet and regulation of activities, with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
one or two hospitalizations per year or twice a month visits 
to a diabetic care provider, plus complications that would 
not be compensable if separately evaluated warrants a 60 
percent rating.  A total evaluation of 100 percent is 
assigned for diabetes mellitus requiring more than one daily 
injection of insulin, restricted diet, and regulation of 
activities (avoidance of strenuous occupational and 
recreational activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and strength 
or complications that would be compensable if separately 
evaluated.  38 C.F.R. § 4.119, Diagnostic Code 7913 (2005).  

Complications of diabetes are to be evaluated separately 
unless they are part of the criteria used to support a 100 
percent evaluation.  Noncompensable complications are 
considered part of the diabetic process under diagnostic code 
7913.  38 C.F.R. § 4.119, Note (1) (2005).

The evidence demonstrates that the veteran's takes oral 
medication for control of his diabetes mellitus.  In 
addition, he has been prescribed Viagra for his erectile 
dysfunction.  However, the evidence does not show that he has 
been prescribed regulation of his activities due to poorly 
controlled diabetes or difficulty controlling his blood 
sugar.  Moreover, the evidence does not show any episode of 
ketoacidosis or hypoglycemic reactions requiring 
hospitalization.  

In sum, the evidence shows that the veteran's diabetes 
mellitus does not more nearly approximate the criteria for 40 
percent rating than those for a 20 percent rating at any time 
during the initial evaluation period.

In so finding, the Board notes that the veteran's erectile 
dysfunction has been rated as part of the diabetic process.  
The Board has considered whether a separate compensable 
evaluation is warranted for erectile dysfunction.  Erectile 
dysfunction is not listed in the Rating Schedule.  When an 
unlisted condition is encountered it will be permissible to 
rate under a closely related disease or injury in which not 
only the functions affected, but the anatomical localization 
and symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2005).  By analogy, erectile dysfunction may be rated as 
deformity of the penis under Diagnostic Code 7522, which 
provides that deformity of the penis, with loss of erectile 
power, warrants a 20 percent evaluation and consideration of 
special monthly compensation.  

In every instance where the schedule does not provide a 
noncompensable evaluation for a diagnostic code, a 
noncompensable evaluation will be assigned when the 
requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31.

There is no schedular provision authorizing a compensable 
evaluation for erectile dysfunction without loss of erectile 
power.  While the veteran has some erectile impairment, the 
medical evidence shows that he uses Viagra and is able to 
achieve an erection.  Therefore, the criteria for a 
compensable evaluation are not met and the veteran's erectile 
dysfunction is properly considered as part of the diabetic 
process.  

Finally, the medical evidence shows some other complications 
of the veteran's diabetes mellitus.  As previously noted, 
Diagnostic Code 7913 directs that complications of diabetes 
mellitus are to be evaluated separately unless they are part 
of the criteria used to support a 100 percent evaluation and 
that noncompensable complications are considered part of the 
diabetic process.  38 C.F.R. § 4.119, Diagnostic Code 7913, 
Note (1).  A rating of 100 percent for diabetes mellitus 
could not be assigned in this case; therefore, any 
complications of diabetes mellitus must be evaluated as 
separate disabilities.  In the current case, the veteran has 
peripheral neuropathy of the upper and lower extremities and 
diabetic retinopathy associated with his service-connected 
diabetes mellitus.  He has not appealed the evaluations 
assigned for the peripheral neuropathy.  The veteran has 
disagreed with the initial disability evaluation assigned for 
his diabetic retinopathy.  This issue is addressed in the 
Remand below.  

Because the evidence in this case is not approximately 
balanced with regard to the issue of entitlement to a higher 
initial disability evaluation for diabetes mellitus with 
erectile dysfunction, the benefit-of-the-doubt doctrine does 
not apply, and the claim for a higher initial rating must be 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




Hypertension

The Rating Schedule provides that a 10 percent evaluation is 
warranted if diastolic pressure is predominantly 100 or more, 
systolic pressure is predominantly 160 or more, or if there 
is a history of diastolic pressure predominantly 100 or more 
and continuous medication is required for control.  A 20 
percent rating is warranted when diastolic pressure is 
predominantly 110 or more, or systolic pressure is 
predominantly 200 or more.  38 C.F.R. § 4.104, Code 7101 
(2005).

While the evidence show that the veteran has chronic 
hypertension that is treated with medication, the evidence 
does not show that the veteran has either diastolic pressure 
of 110 or more or systolic pressure of 200 or more as 
contemplated by a higher disability evaluation.  As shown 
above, his diastolic pressure ranged has ranged from a low of 
70 in July 1998 to a high of 100 in April 1998 and July 2000.  
At no time, did he have diastolic pressure of 110 or more.  
His systolic pressure ranged from a low of 120 in January 
2002 to a high of 159 in August 2005.  At no time did he have 
systolic pressure of 200 or more.  

As the veteran has had no blood pressure diastolic readings 
of 110 or higher and no systolic blood pressure readings of 
200 or higher, a rating in excess of 10 percent for the 
veteran's hypertension is not warranted.


Chronic Left Knee Strain

Traumatic arthritis is rated as degenerative arthritis.  38 
C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic code 
for the specific joint involved.  When, however, the 
limitation of motion of the specific joint involved is 
noncompensable under the appropriate diagnostic code, a 10 
percent rating is for application for each such major joint 
affected by limitation of motion, to be combined, not added 
under diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.

Limitation of flexion of a leg warrants a noncompensable 
evaluation if flexion is limited to 60 degrees, a 10 percent 
evaluation if flexion is limited to 45 degrees, or a 20 
percent evaluation if flexion is limited to 30 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of a leg warrants a noncompensable 
evaluation if extension is limited to 5 degrees, a 10 percent 
evaluation if extension is limited to 10 degrees, or a 20 
percent evaluation if extension is limited to 15 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5261.

Knee impairment with recurrent subluxation or lateral 
instability warrants a 10 percent evaluation if it is slight, 
a 20 percent evaluation if it is moderate, or a 30 percent 
evaluation if it is severe.  38 C.F.R. § 4.71a, Diagnostic 
Code 5257. 

Dislocated semilunar cartilage, with frequent episodes of 
"locking," pain, and effusion into the joint will be rated 
20 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 
5258.  Removal of the semilunar cartilage, if symptomatic, 
will be rated 10 percent disabling.  38 C.F.R. § 4.71a, 
Diagnostic Code 5259.  

Malunion of the tibia and fibula with slight knee or ankle 
disability warrants a 10 percent evaluation.  A 20 percent 
evaluation is warranted if the knee or ankle disability is 
moderate, and a 30 percent evaluation is warranted if the 
knee or ankle disability is marked.  

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2005).  38 C.F.R. § 4.14 
does not preclude the assignment of separate evaluations for 
separate and distinct symptomatology where none of the 
symptomatology justifying an evaluation under one diagnostic 
code is duplicative of or overlapping with the symptomatology 
justifying an evaluation under another diagnostic code.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

VA General Counsel has held that a claimant who has arthritis 
and instability of a knee may be rated separately under 
Diagnostic Codes 5003 and 5257, while cautioning that any 
such separate rating must be based on additional disabling 
symptomatology.  VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 
(1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).  
Further, VA General Counsel has held that separate ratings 
under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of 
flexion of the leg) and Diagnostic Code 5261 (limitation of 
extension of the leg) may be assigned for disability of the 
same joint.  VAOGCPREC 9-2004; 69 Fed. Reg. 59990 (2004).  

The evidence shows that the veteran has complained of left 
knee pain, weakness, stiffness, giving away, locking, 
fatigability, lack of endurance, and swelling throughout the 
course of this appeal.  His knee condition was aggravated by 
walking, standing, and squatting.    

Despite his complaints, the objective medical evidence 
consistently shows that the veteran does not have any 
limitation of extension of his left knee.  Therefore, the 
Board concludes that a compensable rating is not warranted 
under Diagnostic Code 5261.  

Likewise, the medical evidence does not show that the veteran 
has limitation of flexion that warrants more than a 10 
percent evaluation.  As shown above, the veteran's flexion 
was reportedly limited to 30 degrees in May 2001.  However, 
this finding is inconsistent with other medical evidence 
showing full flexion in July 1998, good range of motion in 
September 2000, flexion to 135 degrees in January 2003, and 
130 degrees in August 2005.  Therefore, the Board has 
determined that the May 2001 finding is not reliable.

While the veteran was noted to have some mild to moderate 
weakness on repetitive motion in January 2003, examination 
revealed no evidence of redness, or abnormal movement with no 
guarding of movements and he walked without a limp.  
Similarly, private examination in July 2003 showed that his 
gait was within normal limits and he could heel and toe walk 
without difficulty.  While he was noted to wear knee braces 
during examination and complained of moderately severe pain 
during flare-ups in August 2005, the examiner found no 
erythema, edema, or deformity of his knees.  There was no 
objective tenderness with no additional loss of motion due to 
pain, weakness, or lack of endurance with repetitive range of 
motion.  The veteran's strength was noted to be 4 out of 5 
with equal deep tendon reflexes.  Thus, even when all 
pertinent disability factors are considered, the Board 
concludes that the limitation of flexion of the left knee 
does not more nearly approximate the limitation to 30 degrees 
required for a higher evaluation than the limitation to 45 
degrees contemplated by the assigned evaluation.  

While the veteran complains of instability, locking, and give 
way, he had negative anterior or posterior draw sings in June 
1998.  While patellofemoral grind's test was positive in June 
1999, Lachman's and pivot shifts tests were normal and his 
left knee was noted to be stable.  In July 2000, his left leg 
was doing satisfactorily and in September 2000 he had no 
evidence of joint effusion.  In May 2001, he had no 
significant medial or lateral laxity in his left knee.  
Similarly, in August 2005, he did not report a history of 
subluxation or dislocation of his left knee and examination 
revealed that his left knee was intact.  Therefore, the Board 
concludes that the preponderance of the evidence establishes 
that the veteran does not have lateral instability or 
subluxation of the left knee.  Accordingly, a compensable 
evaluation is not warranted under Diagnostic Code 5257.  

Although the veteran has undergone several arthroscopic 
procedures, the symptoms justifying a 10 percent evaluation 
under Diagnostic Code 5259 are not separate and distinct from 
those contemplated by the assigned 10 percent evaluation for 
limitation of motion.  In addition, notwithstanding the 
veteran's contention that his knee locks, there is no 
objective evidence of locking.  Therefore, the disability 
does not warrant a 20 percent rating under Diagnostic Code 
5258.  Finally, the Board notes that there is no impairment 
of the tibia or fibula, so Diagnostic Code 5262 is not for 
application.

The Board has also considered whether a separate rating for 
surgical scarring of the left knee is warranted.  While the 
evidence shows that the veteran currently has residual scars 
from his two arthroscopic knee surgeries, the evidences does 
not show that the scarring is tender, painful, ulcerative, 
unstable or otherwise disabling.  On the contrary, the 
scarring has repeatedly been described as well healed and the 
veteran has not complained of any problems associated with 
the scarring.  Accordingly, a separate rating based upon 
scarring is not warranted.  

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  The Board has found no 
section that provides a basis upon which to grant this claim.


Ganglion Cyst, Right Wrist

A 10 percent evaluation is authorized for limitation of 
motion of either the major or minor wrist if dorsiflexion is 
less than 15 degrees or palmar flexion is limited in line 
with the forearm. 38 C.F.R. § 4.71a, Diagnostic Code 5215.

Ankylosis of the wrist at a favorable angle in 20 to 30 
degrees of dorsiflexion warrants a 20 percent rating if 
involving the minor hand and 30 percent if involving the 
major hand.  38 C.F.R. § 4.71a, Diagnostic Code 5214.  

The Board notes that the rating criteria for evaluating 
disabilities of the skin were revised, effective August 30, 
2002.

The criteria in effect prior to August 30, 2002, provided 
that a 10 percent rating is assigned for superficial scars 
that are poorly nourished, with repeated ulceration, or that 
are tender and painful on objective demonstration. 38 C.F.R. 
§ 4.118, Diagnostic Codes 7803, 7804 (2002).  Scars may also 
be rated based on the limitation of function of the part 
affected.  38 C.F.R. § 4.118, Diagnostic Codes 7805 (2002).

Under the criteria which became effective August 30, 2002, a 
10 percent evaluation is authorized for superficial, unstable 
scars. 38 C.F.R. § 4.118, Diagnostic Code 7803 (2005).  A 
note following this diagnostic code provides that an unstable 
scar is one where, for any reason, there is frequent loss of 
covering of the skin over the scar.

Under the criteria which became effective August 30, 2002, a 
10 percent evaluation is authorized for superficial scars 
that are painful on examination. 38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2005).

Notes following Diagnostic Codes 7803 and 7804 provide that a 
superficial scar is one not associated with underlying soft 
tissue damage.

In addition, the new criteria continue to provide that other 
scars may be rated on the basis of limitation of function of 
the affected part. 38 C.F.R. § 4.118, Diagnostic Code 7804 
(2005).

The rating criteria which became effective August 30, 2002, 
provide that scars, other than of the head, face or neck, 
that are deep or that cause limited motion warrant a 10 
percent if they involve an area or areas exceeding six square 
inches (39 sq. cm.), a 20 percent evaluation if the area or 
areas exceed 12 square inches (465 sq. cm.) a 30 percent 
evaluation if the area or areas exceed 72 square inches (465 
sq. cm.) or a 40 percent evaluation if the area or areas 
exceed 144 square inches (929 sq. cm.).  38 C.F.R. § 4.118, 
Diagnostic Code 7801 (2005).

A note following Diagnostic Code 7801 provides that scars in 
widely separated areas, as on two or more extremities or on 
anterior and posterior surfaces of extremities or the trunk, 
will be separately rated and combined in accordance with § 
4.25 of this part.  Another note following Diagnostic Code 
7801 provides that a deep scar is one associated with 
underlying soft tissue damage.

Under the criteria which became effective August 30, 2002, 
scars that are superficial, are not productive of limitation 
of motion, and are not on the head, face, or neck warrant a 
10 percent evaluation if they involve an area or areas of 144 
square inches (929 sq. cm.) or more.  38 C.F.R. § 4.118, 
Diagnostic Code 7802 (2005).

Notes following Diagnostic Code 7802 provide that a 
superficial scar is one not associated with underlying soft 
tissue damage and that scars in widely separated areas, as on 
two or more extremities or on anterior and posterior surfaces 
of extremities or the trunk, will be separately rated and 
combined in accordance with § 4.25 of this part.

As a preliminary matter, the Board notes that in Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
overruled Karnas v. Derwinski, 1 Vet. App. 308 (1991), to the 
extent that it conflicts with the precedents of the United 
States Supreme Court (Supreme Court) and the Federal Circuit.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991).

In VAOPGCPREC 7- 2003, the General Counsel held that Karnas 
is inconsistent with Supreme Court and Federal Circuit 
precedent insofar as Karnas provides that when a statute or 
regulation changes while a claim is pending before VA or a 
court, whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise.  The General Counsel 
held that the rule adopted in Karnas no longer applies in 
determining whether a new statute or regulation applies to a 
pending claim.  The General Counsel indicated that pursuant 
to Supreme Court and Federal Circuit precedent, when a new 
statute is enacted or a new regulation is issued while a 
claim is pending before VA, VA must first determine whether 
the statute or regulation identifies the types of claims to 
which it applies.  If the statute or regulation is silent, VA 
must determine whether applying the new provision to claims 
that were pending when it took effect would produce genuinely 
retroactive effects.  If applying the new provision would 
produce such retroactive effects, VA ordinarily should not 
apply the new provision to the claim.  If applying the new 
provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  VAOPGCPREC 7-2003.

In accordance with VAOPGCPREC 7-2003, the Board has reviewed 
the revised criteria for evaluating scars.  The revised 
rating criteria would not produce retroactive effects since 
the revised provisions affect only entitlement to prospective 
benefits.  Therefore, VA must apply the new provisions from 
their effective date.

For this disability the veteran is currently in receipt of a 
10 percent rating under 38 C.F.R. § 4.118, Diagnostic Code 
7804 based upon tender and painful superficial scarring.  
Examination in April 2001 showed two residual surgical scars 
of the right wrist: one measuring 13/4 inches and one measuring 
2 inches with tenderness.  The scars had no erythema, edema, 
tenderness, keloid formation, or tenderness during 
examination in August 2005.  The 10 percent disability 
evaluation in effect throughout the course of the appeal is 
the maximum allowable rating under both the current and prior 
versions of Diagnostic Code 7804.  

As noted above, the veteran's wrist disabilities may also be 
rated based upon limitation of motion of the wrist caused by 
his service-connected scar.  The medical evidence of record 
shows that the veteran has consistently complained of pain in 
his right wrist; however, the evidence does not show that he 
has limitation of motion of the right wrist.  He has 
constantly been shown to have full range of motion of his 
upper extremities.  While tenderness of his scars was noted 
during examination in April 2001, the veteran had full range 
of motion of his right wrist.  Similarly, during examination 
in August 2005, he reported no problems with his right wrist 
related to his ganglion cyst.  Physical examination revealed 
no erythema, edema, or deformity of the right wrist with no 
tenderness on palpation.  Range of motion testing revealed 
dorsiflexion from 0 to 60 degrees without limitation due to 
pain with palmar flexion from 0 to 80 degrees without pain.  
Repetitive motion did not result in a loss of motion due to 
pain, weakness, or lack of endurance.  Accordingly, the Board 
concludes that the criteria for compensable ratings under 
Diagnostic Codes 5214 or 5215 are not met.  

Based on the foregoing, the Board concludes that the 
residuals of ganglion cystectomy of the right wrist are 
properly evaluated as 10 percent disabling.




Ganglion Cyst, Left Wrist

After a review of the evidence, the Board concludes that the 
criteria for a compensable evaluation for a ganglion of the 
left wrist are not met.  Accordingly, the veteran's claim for 
an increased rating fails.  

The evidence does not show that the veteran's left wrist 
ganglion cyst results in either limitation of dorsiflexion to 
less than 15 degrees or limitation of palmar flexion in line 
with the forearm, as required for a compensable evaluation 
under Diagnostic Code 5215.  On the contrary, during VA 
examination in April 2001, he had full range of motion.  At 
that time, the examiner noted that what the veteran felt was 
a ganglion of the left wrist was actually the distal portion 
of his radius and ulnar bones.  Similar range of motion 
findings were noted during VA examination in August 2005.  At 
that time, the veteran had dorsiflexion from 0 to 60 degrees 
and palmar flexion from 0 to 80 degrees.  The examiner noted 
that range of motion was not limited due to pain and 
repetitive range of motion testing did not result in an 
additional loss of motion, pain, weakness, or lack of 
endurance.  

As there is no evidence of ankylosis of the left wrist, the 
criteria for a compensable rating under Diagnostic Code 5214 
are not met.  

Turning to the pertinent criteria for rating skin 
disabilities, the evidence does not show that the veteran 
currently has tender and painful superficial scarring or 
poorly nourished scarring with repeated ulceration.  There 
was no tenderness, erythema, edema, tenderness, keloid 
formation, or tenderness during examination in August 2005.  
Accordingly, a compensable rating under either the current or 
prior versions of Diagnostic Codes 7803 or 7804 is not 
warranted.  

Based on the foregoing, the Board concludes that the service-
connected ganglion cyst of the left wrist is properly 
evaluated as noncompensably disabling.




Ganglion Cyst, Right Ankle.

After a review of the evidence, the Board concludes that the 
criteria for a 10 percent rating for a ganglion cyst of the 
right ankle are me.  

Under Diagnostic Code 5271, a 10 percent evaluation is 
warranted for moderate limitation of motion of the ankle.  A 
20 percent evaluation is warranted for marked limited of 
motion of the ankle.  In the present case, the August 2005 VA 
examination on August 5, 2005, revealed right ankle 
dorsiflexion to 20 degree with mild to moderate pain.  
Similarly, plantar flexion was limited to 20 degrees due to 
mild pain.  These findings are consistent with mild to 
moderate limitation of motion of the right ankle.  Thus, 
giving the veteran the benefit of the doubt, the Board 
concludes that the criteria for a 10 percent rating based 
upon moderate limitation of motion are met as of August 5, 
2005.  The Board notes that a ganglion cyst of the right 
ankle was not even found on the VA examination in April 2001, 
and none of the medical evidence for the period prior to 
August 5, 2005, shows any significant impairment due to the 
ganglion cyst.  Therefore, the Board concludes that a 
compensable evaluation is not warranted for the period prior 
to August 5, 2005.  With respect to whether a rating in 
excess of 10 percent is warranted during the period beginning 
August 5, 2005, the Board notes that while the veteran has 
moderate limitation of motion there is no additional loss of 
motion with repetitive range of motion and no increased pain, 
weakness, or spasm.  The limitation of motion clearly does 
not more nearly approximate marked than moderate.

Malunion of the os calcis or astragalus with moderate 
deformity warrants a 10 percent evaluation under Diagnostic 
Code 5273.  However, the evidence does not show malunion of 
the os calcis or astragalus with marked deformity as a result 
of the veteran's ganglion of the right ankle.  

Finally, residuals of an astragalectomy warrant a 20 percent 
rating under Diagnostic Code 5274.  However, the evidence 
does not show that the veteran's has undergone an 
astragalectomy as a result of his ganglion cyst.  

Based on the foregoing, the Board concludes that a rating in 
excess of 10 percent is not warranted.  


Special Monthly Compensation

The veteran's asserts that special monthly compensation based 
upon loss of use of a creative organ secondary to his 
service-connected diabetes mellitus is warranted.  After a 
review of the evidence, the Board concludes that his 
contentions are not supported by the evidence.  

Under 38 C.F.R. § 1114(k), additional monthly compensation is 
payable for loss of use of one or more creative organs that 
is the result of a service-connected disability.  Loss of a 
creative organ will be shown by acquired absence of one or 
both testicles (other than undescended testicles) or ovaries 
or other creative organ.  38 U.S.C.A. § 1114(k); 38 C.F.R. § 
3.350(a)(1)(i).

In the current case, the veteran's diabetes mellitus is 
productive of erectile dysfunction, but has not resulted in 
his loss of use of a creative organ.  The record reflects 
that the veteran uses Viagra and is able to achieve an 
erection.  There is no medical evidence indicating that he is 
impotent or sterile.  Moreover, he does not have absence of 
one or both testicles.  With the use of Viagra, the veteran 
was able to have vaginal penetration with ejaculation.  In 
sum, he clearly does not have loss of use of a creative 
organ.

Accordingly, this claim must also be denied.


Earlier Effective Date Claims

General Legal Criteria

The effective date of an award of disability compensation to 
a veteran shall be the day following the date of discharge or 
release from service if an application therefore is received 
within one year from such date of discharge or release.  
Otherwise, the effective date will be the date of receipt of 
the claim, or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2005).  

In order for benefits to be paid, a specific claim in the 
form prescribed by VA must be filed.  38 C.F.R. § 3.151.  
When, however, an informal communication is filed which 
expresses an intent to apply for one or more benefits, such a 
communication will be considered an informal claim, and an 
application form will be forwarded to the claimant which, if 
completed and received within a year from the date it was 
sent to the claimant, will be considered filed as of the date 
of receipt of the informal communication.  An informal claim 
is any communication or action indicating an intent to apply 
for one or more VA benefits.  The communication may be from 
the claimant, the representative, a Member of Congress or 
anyone acting as next friend of a claimant who is not sui 
juris.  38 C.F.R. § 3.155.  

The submission of certain medical reports concerning 
examination, treatment, or hospital admission or of certain 
lay evidence may represent an informal claim for increased 
benefits or an informal claim to reopen, when the report 
relates to examination or treatment of a disability for which 
service connection has been previously established or a 
disability for which service connection was disallowed 
because the disability was noncompensable in degree.  38 
C.F.R. § 3.157(b).  

A claim for an increase is defined, in part, as any 
application for an increase in rate of a benefit being paid 
under a current award.  38 C.F.R. § 3.160 (2005).  

The effective date of an increased disability rating is the 
earliest date that it is factually ascertainable that an 
increase in disability had occurred, if the application for 
an increased evaluation is received within one year from that 
date.  Otherwise, it is the later of the date of receipt of 
claim or the date entitlement arose.  38 U.S.C.A. § 
5110(a)(b)(2); 38 C.F.R. § 3.400(o).  


Earlier Effective Date for Service Connection for Chronic 
Right and Left Knee Strain

The veteran's original claim for service connection for 
bilateral knee disability was denied by the RO in a rating 
action in January 1986.  He was informed of this decision 
that month, but did not appeal.    

The RO received a statement from the veteran on December 4, 
1997, indicating that he desired to reopen his claim for 
service connection for his bilateral knee disability.  
Thereafter, in June 1998, the RO determined that new and 
material evidence had not been submitted to reopen the 
veteran's claim.  

The veteran appealed this decision to the Board.  The Board 
issued a decision in June 2000 holding that new and material 
evidence had not been submitted to reopen the claim.  The 
veteran appealed this decision to the Court.  In December 
2001, the Court vacated the June 2000 Board decision and 
remanded the case to the Board for further action.

In October 2002, the Board determined that new and material 
evidence had been presented to reopen the claim.  Following 
further evidentiary development, the Board granted service 
connection for the veteran's bilateral knee disability in 
June 2003.  The RO, in implementing the Board's decision, 
issued a rating decision in September 2003 assigning an 
effective date of February 19, 1997, for service connection 
for the veteran's right and left knee disabilities.  

The provisions of 38 C.F.R. § 3.157(b) are not applicable to 
the veteran's claim for an earlier effective date for service 
connection for his right and left knee disabilities because 
service connection for the disabilities was not denied 
because the disability was noncompensable in degree.  The 
only correspondence added to the record between January 1986 
and December 1997 is a February 1988 request from the veteran 
for an extension on his education benefits.  He did not 
mention the previous claim for service connection for a 
bilateral knee disability.  This statement cannot be 
construed as claim for service connection for knee disability 
as it does not expresses an intent to apply for service 
connection.  

There is simply nothing of record that can be construed as a 
claim to reopen prior to December 4, 1997.  Therefore, that 
is the earliest possible effective date for the grant of 
service connection for the veteran's bilateral knee 
disability.  

In reaching this decision, the Board has considered the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the veteran's claims, that 
doctrine is not applicable.  See 38 U.S.C.A. 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 55-57 (1991).


Earlier Effective Date for Service Connection for Diabetes 
Mellitus and Retinopathy

As noted above, generally the earliest possible effective 
date of an award of direct service connection is the date of 
receipt of claim if the claim is received more than one year 
after the claimant's discharge from service.  

The veteran's original claim for service connection for 
diabetes mellitus was received on April 28, 2000.  He was 
granted presumptive service connection for the disability on 
the basis of herbicide exposure, effective April 28, 2000.

The effective date of presumptive service connection is the 
date entitlement arose, if a claim is received within 1 year 
after the claimant's separation from active duty; otherwise, 
the award will be effective the date of receipt of claim or 
date entitlement arose, whichever is later. 38 U.S.C.A. § 
5110(a),(b); 38 C.F.R. § 3.400(b).

Where an award is based upon a liberalizing law or VA issue, 
the effective date will be fixed in accordance with the facts 
found, but will not be earlier than the effective date of the 
act or administrative issue.  38 C.F.R. § 3.114(a).

Under the foregoing criteria, the proper effective date for 
the veteran's award of service connection for diabetes 
mellitus would have been July 9, 2001, the effective date of 
the VA issue adding diabetes mellitus to the list of diseases 
subject to presumptive service connection on the basis of 
herbicide exposure.  

However, the veteran was granted service connection from 
April 28, 2000, more than one year prior to the effective 
date of the VA issue adding diabetes mellitus to the list of 
diseases subject to presumptive service connection.  The RO 
did so because of  the final Stipulation and Order in Nehmer 
v. United States Veterans Administration, 32 F. Supp. 1404 
(N.D. Cal. 1989) (Nehmer I), the specific guidance describing 
the Stipulation and Order setting forth VA's ongoing 
responsibilities for further rulemaking and disability 
payments to class members provided in Nehmer v. United States 
Veterans Admin., 32 F Supp 2d 1175 (N.D. Cal 1999) (Nehmer 
II), the class action Order in Nehmer v. United States 
Veterans Admin., No. CV-86-6160 TEH (N.D. Cal., Dec. 12, 
2000), and Nehmer et al v. Veterans Administration of the 
Government of the United States, 284 F.3d 1158 (9th Cir. 
2002) (Nehmer III).  This line of cases creates a limited 
exception to the statutory provisions governing the 
assignment of effective dates.

Awards under the Nehmer Court Orders are governed by 
38 C.F.R. § 3.816, which provides that in a case such as this 
where a claim for disability compensation for a covered 
herbicide disease was received by VA between May 3, 1989, and 
the effective date of the statute or regulation establishing 
a presumption of service connection for the covered disease, 
the effective date of the award will be the later of the date 
such claim was received by VA or the date the disability 
arose.  In accordance with the Nehmer Orders and 38 C.F.R. § 
3.816, service connection for diabetes mellitus was granted 
on a presumptive basis from the date of receipt of claim.  

In essence, the pertinent facts in this case are not in 
dispute and the law is dispositive.  Consequently, the claim 
must be denied because of the absence of legal merit.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 




Effective Date for an Increased Rating for Pes Planus

Service connection for bilateral pes planus was granted by 
rating action in January 1986 with assignment of a 10 percent 
disability rating.  He was informed of this decision by 
letter that month, but he did not file a timely appeal of the 
decision.  Accordingly, the January 1986 rating action is 
final.  See 38 C.F.R. §§ 20.201, 20.302.  

The record reflects that VA did not receive any 
correspondence containing an expression on the veteran's part 
of an intent to pursue an increased rating for his service-
connected pes planus until February 26, 2001.  That is the 
effective date assigned by the RO for a 30 percent rating in 
an October 2001 rating decision.  The veteran argues that a 
higher disability evaluation is warranted prior to that date.  
However, the Board notes that there is no evidence that the 
veteran submitted a claim, either formal or informal, for an 
increased rating prior to February 26, 2001.  Therefore, the 
Board agrees that February 26, 2001, is the date of receipt 
of claim for purposes of determining the effective date of 
the increased evaluation.  

With respect to the one-year period prior to February 26, 
2001, there is no medical evidence, either VA or private, 
showing that the veteran's service-connected pes planus 
disability warranted an increased rating during the one-year 
period prior to the date of receipt of claim.  There is no 
objective evidence of treatment or symptoms related to the 
veteran's pes planus during that period.  In fact, it was not 
until the April 2001 VA examination that the presence of 
severe bilateral pes planus was shown.  

The Board notes that records of VA examination or 
hospitalization can be accepted as an informal claim for 
increased benefits.  See 38 C.F.R. § 3.157(b).  However, 
there is no record of any VA examination or hospitalization 
documenting treatment for pes planus between the January 1986 
rating action and February 26, 2001.  

In sum, the veteran did not allege an increase in disability 
until February 26, 2001, and it is not factually 
ascertainable that the disability warranted a higher rating 
before February 26, 2001.  Therefore, an effective date prior 
to February 26, 2001, for a 30 percent evaluation for the 
veteran's pes planus disability is not in order.

The Board has determined that application of the evidentiary 
equipoise rule is not required because the preponderance of 
the evidence is against the claim.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).


Effective Date for a Compensable Evaluation for Ganglion Cyst 
of the Right Wrist

Service connection for residuals of a ganglion cyst of the 
right wrist was granted by rating action in January 1986 with 
assignment of a noncompensable disability rating.  He was 
informed of this decision by letter that month, but he did 
not file a timely appeal of the decision.  Accordingly, the 
January 1986 rating action is final.  See 38 C.F.R. §§ 
20.201, 20.302.  

The record reflects that VA did not receive any 
correspondence containing an expression on the veteran's part 
of an intent to pursue an increased rating for his service-
connected residuals of a ganglion cyst of the right wrist 
until February 26, 2001.  That is the effective date assigned 
by the RO for a 10 percent rating in an October 2001 rating 
decision.  The veteran argues that a higher disability 
evaluation is warranted prior to that date.  However, the 
Board notes that there is no evidence that the veteran 
submitted a claim, either formal or informal, for an 
increased rating prior to February 26, 2001.  Therefore, the 
Board agrees that February 26, 2001, is the date of receipt 
of claim for purposes of determining the effective date of 
the increased evaluation.  

With respect to the one-year period prior to February 26, 
2001, there is no medical evidence, either VA or private, 
showing that the veteran's service-connected residuals of a 
ganglion of the right wrist warranted an increased rating 
during the one-year period prior to the date of receipt of 
claim.  There is no objective evidence of treatment or 
symptoms related to the veteran's right wrist during that 
period.  In fact, it was not until the April 2001 VA 
examination that the clinical evidence showed tenderness 
along the veteran's surgical scarring.   

The Board notes that records of VA examination or 
hospitalization can be accepted as an informal claim for 
increased benefits.  See 38 C.F.R. § 3.157(b).  However, 
there is no record of any VA examination or hospitalization 
documenting treatment for the disability between the January 
1986 rating action and February 26, 2001.  

In sum, the veteran did not allege an increase in disability 
until February 26, 2001, and it is not factually 
ascertainable that the disability warranted a compensable 
evaluation prior to February 26, 2001.  Therefore, an 
effective date prior to February 26, 2001, for a 10 percent 
evaluation for the veteran's right wrist disability is not in 
order.

The Board has determined that application of the evidentiary 
equipoise rule is not required because the preponderance of 
the evidence is against the claim.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).


							(CONTINUED ON NEXT PAGE)



ORDER

Service connection for obesity as secondary to service-
connected pes planus is denied.

Service connection for gastric ulcers, to include as 
secondary to herbicide exposure, is denied.

Service connection for fatigue/chills, to include as 
secondary to herbicide exposure, is denied

Service connection for brittle nails, to include as secondary 
to herbicide exposure, is denied.

Service connection for twitching and suspension of breath 
while sleeping, to include as secondary to herbicide 
exposure, is denied.

Service connection for soft tissue sarcoma of the right 
ankle, to include as secondary to herbicide exposure, is 
denied.

Service connection for lupus, to include as secondary to 
herbicide exposure, is denied.

An increased rating for bilateral pes planus is denied.

A higher initial rating for diabetes mellitus with erectile 
dysfunction is denied.

An increased rating for hypertension is denied.

A higher initial rating for chronic left knee strain is 
denied.

A higher initial rating for residuals of a ganglion cyst of 
the right wrist  is denied.

A compensable evaluation for a ganglion cyst of the left 
wrist is denied.

A compensable evaluation for a ganglion cyst of the right 
ankle during the period prior to August 5, 2000, is denied.

A 10 percent evaluation for a ganglion cyst of the right 
ankle is granted from August 5, 2000, subject to the criteria 
applicable to the payment of monetary benefits.

Special monthly compensation based upon loss of use of a 
creative organ is denied.

An effective date prior to December 4, 1997, for the grant of 
service connection for chronic right knee strain is denied.

An effective date prior to December 4, 1997, for the grant of 
service connection for chronic left knee strain is denied.

An effective date prior to April 28, 2000, for the grant of 
service connection for diabetes mellitus with erectile 
dysfunction is denied.

An effective date prior to April 28, 2000, for the grant of 
service connection for diabetic retinopathy is denied.

An effective date prior to February 26, 2001, for the grant 
of an increased disability evaluation for bilateral pes 
planus is denied.

An effective date prior to February 26, 2001, for the grant 
of a compensable disability evaluation for a ganglion cyst 
scar of the right wrist is denied.


REMAND

The veteran has established service connection for residuals 
of ganglion cysts of the left wrist, right wrist, and right 
ankle.  He also contends that service connection is warranted 
for a current ganglion cyst of the left ankle.  A VA 
examination in August 2005 disclosed a soft tissue consistent 
with a ganglion cyst of the left ankle.  However, no medical 
opinion regarding the etiology of this disability is of 
record.  On remand, the veteran should be afforded a VA 
examination to ascertain the etiology of the veteran's 
current left ankle ganglion.
 
The veteran also asserts that service connection is warranted 
for acne keloidalis nuches and chloracne.  Service medical 
records show that the veteran was treated for a "whelping 
rash" located on his abdomen, back, and neck in May 1970.  
Records dated in March 1971 show complaints of a facial rash.  
While the veteran currently has a diagnosis of acne 
keloidalis nuches, there is no current diagnosis of 
chloracne.  The Board is of the opinion that a VA examination 
to determine whether the veteran's current skin disorder was 
initially manifested during active duty or whether he has an 
acneform disease consistent with chloracne. 

The veteran asserts that he currently has depression related 
to his military service.  Post-service treatment records show 
that he has received treatment and medication for depression.  
The Board is also of the opinion that he should be afforded a 
VA psychiatric examination to determine the etiology of any 
current psychiatric disorder.

The veteran contends that he currently has a disability 
manifested by headaches that either originated during his 
active duty or is etiologically related to herbicide 
exposure.  In this regard, the Board notes that he was 
treated for complaints of headaches in May 1970.  Recent 
outpatient treatment records show that he currently complains 
of headaches.  On remand, the veteran should be afforded a VA 
examination to ascertain the etiology of any currently 
manifested headache disorder. 

The veteran also contends that he has hair loss that he 
attributes to his active military service.  In this regard, 
the Board notes that a March 1980 outpatient treatment 
records notes that the veteran had a small spot of hair 
missing with no family history of hair loss.  He was 
subsequently assessed with hair loss of unknown etiology in 
June 1980.  On remand, the veteran should be afforded a VA 
examination to ascertain the etiology of any current 
disability manifested by hair loss.  

With respect to his claim for service connection for abnormal 
bone growth, the Board notes that service dental records in 
December 1983 show that the veteran complained of swelling 
over tooth #15.  He was assessed with an osseous 
proliferative phenomenon.  In January 1984, he underwent an 
excision of the exostosis.  On remand, the veteran should be 
afforded a dental examination to ascertain what residuals, if 
any, the veteran's currently has a result of this procedure.  

With respect to his claim for service connection for 
fibromyalgia and low back pain, service medical records show 
that the veteran had numerous complaints of pain in various 
joints during service, to include treatment for low back pain 
in April 1984.  At that time, he was diagnosed with muscular 
low back pain.  On remand, the veteran should be afforded an 
examination to ascertain the etiology of any currently 
manifested fibromyalgia and low back disorder.  

During VA examination in August 2005, the veteran reported 
that he had received recent treatment from a private 
ophthalmologist.  Treatment records from this private 
physician do not appear to be associated with the claims 
folders.  As these records are potential pertinent to the 
claim for a higher evaluation for diabetic retinopathy, they 
should be obtained.  

The Board notes that service connection for a right knee 
disability was awarded by rating action in September 2003.  
In January 2004, the veteran, through his attorney, submitted 
a statement which the Board has determined qualifies as a 
timely notice of disagreement with the initial evaluation 
assigned for his service-connected right knee disability.  
The RO has not provided the veteran with a statement of the 
case in response to this notice of disagreement.  Because the 
notice of disagreement placed the issue in appellate status, 
the matter must be remanded for the originating agency to 
issue a statement of the case.  See Manlincon v. West, 12 
Vet. App. 238, 240-41 (1999).  

Similarly, by rating action in February 2004, the RO denied 
service connection for a bilateral hearing loss disability.  
In March 2005, the veteran's attorney submitted a notice of 
disagreement with the denial of service connection.  As the 
RO has not provided the veteran with a statement of the case 
in response to this notice of disagreement, the matter must 
be remanded for the originating agency to do so

With respect to the veteran's claims for earlier effective 
dates for the grant of a TDIU and entitlement to Dependant's 
Educational Assistance, the Board finds that these issues are 
inextricably intertwined with the issues remanded herein.  
Accordingly, action on these issues will be deferred pending 
adjudication of the claims that are subject to this remand.  

In light of the foregoing, this case is REMANDED to the RO or 
the Appeals Management Center (AMC) in Washington, D.C., for 
the following actions:

1.  The RO or the AMC should furnish to 
the veteran a statement of the case 
addressing the issues of entitlement to a 
higher initial rating for his service-
connected right knee disability and 
service connection for a bilateral 
hearing loss disability.  The veteran 
should be properly notified of the 
requirements to perfect an appeal with 
respect to these issues.

2.  The veteran should be provided all 
notice required under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), in 
accordance with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  In 
particular, the RO or the AMC should 
request the veteran to provide 
identifying information and any necessary 
authorization for VA to obtain any 
outstanding records pertaining to post-
service treatment of the veteran for 
diabetic retinopathy.

3.  The RO or the AMC should undertake 
appropriate development to obtain any 
other pertinent evidence identified but 
not provided by the veteran.  If it is 
unable to obtain any such evidence, it 
should so inform the veteran and his 
representative and request them to 
provide the outstanding evidence.

4.  Then, the veteran should be afforded 
a VA examination, or examinations, to 
determine the nature and etiology of any 
current ganglion cyst of the left ankle, 
skin disability, depression, headaches, 
hair loss, abnormal bone growth of the 
jaw, fibromyalgia, and low back pain.  
The claims folders must be made available 
to and reviewed by the examiner(s).  Any 
indicated studies should be performed. 

Based upon the examination results and 
the review of the claims folders, the 
examiner should:  

a)  Proffer an opinion as to whether 
it is at least as likely as not 
(i.e. 50 percent or greater 
probability) that the veteran's 
current ganglion cyst of the left 
ankle was initially manifested 
during active service or is 
otherwise etiologically related to 
his active military service.  

b)  Identify any current present 
skin disability.  For each skin 
current skin disability that is 
identified, the examiner should 
proffer an opinion as to whether the 
disorder is chloracne or other 
acneform disease consistent with 
chloracne.

Additionally, for each skin disorder 
identified, the examiner should 
proffer an opinion as to whether 
there is a 50 percent or better 
probability that the disorder was 
initially manifested during active 
service or otherwise etiologically 
related to the veteran's active 
military service to include his 
inservice complaints of skin rashes 
in May 1970 and March 1971.

c)  Identify any currently 
manifested acquired psychiatric 
disorder, to include depression.  
For each psychiatric disorder 
identified, the examiner should 
proffer an opinion as to whether it 
is at least as likely as not that 
the disability was initially 
manifested during active service, is 
etiologically related to his active 
military service, or etiologically 
related to any disability for which 
service connection has been awarded.    

d)  Identify any current disability 
manifested by headaches.  With 
respect to each disability 
identified, the examiner should 
proffer an opinion as to whether 
there is a 50 percent or better 
probability that the disorder is 
etiologically related to the 
veteran's active military service to 
include his in-service complaints of 
headaches in May 1970.  

e)  Identify any current disability 
manifested by hair loss.  With 
respect to each disability 
identified, the examiner should 
proffer an opinion as to whether 
there is a 50 percent or better 
probability that the disorder is 
etiologically related to the 
veteran's active military service to 
include his in-service complaints of 
hair loss in 1980.  

f)  Indicate whether the veteran 
currently has any residual 
disability resulting from his 
osseous proliferative phenomena or 
excisions thereof.  

g)  Indicate whether the veteran 
currently has fibromyalgia.  If so, 
the examiner should proffer an 
opinion as to whether there is a 50 
percent or better probability that 
the disorder is etiologically 
related to the veteran's active 
military service.

h)  Identify any current low back 
disability.  For each disability 
identified, the examiner should 
proffer an opinion as to whether 
there is a 50 percent or better 
probability that the disability is 
etiologically related to the 
veteran's active military service to 
include his in-service complaints of 
low back pain in 1984.  

The supporting rationale for all opinions 
expressed must also be provided.

5.  The RO or the AMC should also 
undertake any other development it 
determines to be indicated.

6.  Then, the RO or the AMC should 
readjudicate the veteran's claims, 
including the deferred issues of 
entitlement to earlier effective dates 
for a TDIU and Dependents Educational 
Assistance, on a de novo basis.  If the 
benefits sought on appeal are not granted 
to the veteran's satisfaction, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and afforded the requisite 
opportunity to respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  By this remand, the Board 
intimates no opinion as to any final outcome of this case.  
The veteran need take no action until he is otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
Shane A. Durkin
Veterans Law Judge
Board of Veterans' Appeals


 Department of Veterans Affairs


